Exhibit 10.44

 

AWARD/CONTRACT

1.    THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 350)

RATING

N/A

 

PAGE     OF
1

PAGES
28

 

 

 

2.   CONTRACT (Proc. Inst. Ident.) NO.
N01-AI-30052

3.   EFFECTIVE DATE
September 30, 2003

4.   REQUISITION/PURCHASE REQUEST/PROJECT NO.
VR075

 

 

 

5.   ISSUED BY

CODE

2606-30052

6.   ADMINISTERED BY (If other than Item 5)

CODE

 

 

 

 

 

 

 

National Institute of Health
Contract Management Branch, NIAID
Room 2230
8700-B Rockridge Dr. MSC 7612
Belhasda, Maryland 20892-7612

DMID-VR

RFP NIH-NIAID-DMID-03-29

 

 

 

 

7.     NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

8. DELIVERY

 

 

Avecia Limited

PO Box 42, Hexagon House

Blackley

Manchester M9 6ZS

England

o FOB ORIGIN

x OTHER (See below)

FOB Destination



9. DISCOUNT FOR PROMPT PAYMENT

N/A

 

 

 

 

 

10. SUBMIT INVOICES ADDRESS
SHOWN IN

ITEM

G.3.

CODE

 

FACILITY CODE

 

 

 

 

 

11. SHIP TO/MARK FOR

CODE

N/A

12. PAYMENT WILL BE MADE BY

CODE

N/A

 

 

 

Article F.1.

 

 

See Article G.3.

 

 

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

14. ACCOUNTING AND APPROPRIATION DATA

 

 

 

o 10 U.S.C. 2304(c) (      )

o 41 U.S.C. 253(c) (      )

                          

 

                          

 

15A. ITEM NO.

15B. SUPPLIES/SERVICES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15F. AMOUNT

 

Title: Production and Testing of Anthrax Recombinant Protective Antigen (rPA)
Vaccine
Period, September 30, 2003 through October 12, 2006
Amount Allotted: $29,410,000
Contact Type: Cost Plus Fixed Fee/Completion

 

 

 

FY 03

FY 04

 

$29,410,000

$41,882,000

 

 

 

 

15Q TOTAL AMOUNT OF CONTRACT

$71,292,000

 

 

 

16. TABLE OF CONTENTS

 

(ü)

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

(ü)

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

 

 

 

 

PART I - THE SCHEDULE

 

 

 

 

 

 

 

PART II - CONTRACT CLAUSES

 

 

 

x

 

A

 

SOLICITATION/CONTRACT FORM

 

1

 

x

 

I

 

CONTRACT CLAUSES

 

22

 

x

 

B

 

SUPPLIES OR SERVICES AND PRICES/COST

 

4

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

 

x

 

C

 

DESCRIPTION/SPECS./WORK STATEMENT

 

10

 

x

 

J

 

LIST OF ATTACHMENTS

 

27

 

x

 

D

 

PACKAGING AND MARKING

 

11

 

 

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

 

x

 

E

 

INSPECTION AND ACCEPTANCE

 

11

 

x

 

K

 

REPRESENTATIONS, CERTIFICATIONS AND

 

 

 

x

 

F

 

DELIVERIES OR PERFORMANCE

 

12

 

 

 

 

 

OTHER STATEMENTS OF OFFERORS

 

28

 

x

 

G

 

CONTRACT ADMINISTRATION DATA

 

13

 

o

 

L

 

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

 

x

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

16

 

o

 

M

 

EVALUATION FACTORS FOR AWARD

 

 

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17. x CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign and
return 2 copies to issuing office.) Contractor agrees to furnish and deliver all
items or perform all the services set forth or otherwise identified above and on
any continuation sheets for the consideration stated herein. The rights and
obligations of the parties to this contract shall be subject to and governed by
the following documents: (a) this award/contract, (b) the solicitation, if any,
and (c) such provisions, representations, certifications, and specifications, as
are attached or incorporated by reference herein. (Attachments are listed
herein.)

 

18. o AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number
                                                                            ,
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any condition sheets. This award consummates the contract which consists of the
following documents: (a) the Government’s solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

 

 

 

19A. NAME AND TITLE OF SIGNER (Type or print)

 

David Greensmith

Chief Operating Officer (COO)

 

20A. NAME OF CONTRACTING OFFICER

 

Elizabeth Ozinski

Contracting Officer, CMB, NIAID, NIH

 

 

 

19B. NAME OF CONTRACTOR

 

 

20B. UNITED STATES OF AMERICA

 

 

19C. DATE SIGNED

 

 

20C. DATE SIGNED

BY

/s/ David Greensmith

 

29 SEPTEMBER 2003

 

BY

/s/ Elizabeth Ozinski

 

9/23/03

 

(Signature of person authorized to sign)

 

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

 

NSN 7640-01-152-8089

PREVIOUS EDITION UNUSABLE

M-107

Computer Generated

STANDARD FORM 26 (Rev. 4-A5)

Prescribed by GSA

FAR (48 CFR) 53.214(a)

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

DETAILED TABLE OF CONTRACT CONTENTS

 

PART I - THE SCHEDULE

 

 

 

 

 

SECTION A - SOLICITATION/CONTRACT FORM

 

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

4

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

4

 

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

4

 

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

4

 

ARTICLE B.4. ADVANCE UNDERSTANDINGS

5

 

 

 

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

10

 

ARTICLE C.1. STATEMENT OF WORK

10

 

ARTICLE C.2. REPORTING REQUIREMENTS

10

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

11

 

 

 

 

SECTION D - PACKAGING, MARKING AND SHIPPING

11

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

11

 

 

 

 

SECTION F - DELIVERIES OR PERFORMANCE

12

 

ARTICLE F.1. DELIVERIES

12

 

ARTICLE F.2. CLAUSES INCORPORATED BY REFERENCE

13

 

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

13

 

ARTICLE G.1. PROJECT OFFICER

13

 

ARTICLE G.2. KEY PERSONNEL

14

 

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT

14

 

ARTICLE G.4. INDIRECT COST RATES

14

 

ARTICLE G.5. GOVERNMENT PROPERTY

15

 

ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

15

 

 

 

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

16

 

ARTICLE H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS

16

 

ARTICLE H.2. HUMAN SUBJECTS

16

 

ARTICLE H.3. REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH PARTICIPANTS

16

 

ARTICLE H.4. DATA AND SAFETY MONITORING IN CLINICAL TRIALS

17

 

ARTICLE H.5. HUMAN MATERIALS

17

 

ARTICLE H.6. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

17

 

ARTICLE H.7. NEEDLE EXCHANGE

17

 

ARTICLE H.8. PRIVACY ACT

18

 

ARTICLE H.9. INTRODUCTION OF RODENTS AND RODENT PRODUCTS

18

 

ARTICLE H.10. ANIMAL WELFARE

18

 

ARTICLE H.11. RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS

18

 

ARTICLE H.12. SALARY RATE LIMITATION LEGISLATION PROVISIONS

18

 

ARTICLE H.13. PUBLICATION AND PUBLICITY

19

 

ARTICLE H.14. PRESS RELEASES

19

 

ARTICLE H.15. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

19

 

ARTICLE H.16. ANTI -LOBBYING

19

 

ARTICLE H.17. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

20

 

ARTICLE H.18. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORISM ACTIVITIES

20

 

ARTICLE H.19. OFFICE OF HEALTH AND SAFETY - LABORATORY REGISTRATION/SELECT AGENT
TRANSFER PROGRAM

20

 

2

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

 

ARTICLE H.20. SELECT AGENT AWARDS TO FOREIGN CONTRACTORS STATUS

20

 

ARTICLE H.21. POSSESSION, USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

20

 

 

 

PART II - CONTRACT CLAUSES

22

 

 

 

 

SECTION I - CONTRACT CLAUSES

22

 

ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT

22

 

ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES

24

 

ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

25

 

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

26

 

 

 

PART III

27

 

 

 

 

SECTION J - LIST OF ATTACHMENTS

27

 

1.

Statement of Work

27

 

2.

Invoice/Financing Request and Contract Financial Reporting Instructions for NIH
Cost-Reimbursement Type Contracts

27

 

3.

Inclusion Enrollment Report

27

 

4.

Annual Technical Progress Report Format for Each Study

27

 

5.

Research Patient Care Costs

27

 

6.

Safety and Health

27

 

7.

Procurement of Certain Equipment

27

 

 

 

 

PART IV

28

 

 

 

 

 

SECTION K - REPRESENTATIONS AND CERTIFICATIONS

28

 

1.

Representations and Certifications

28

 

2.

Human Subjects Assurance Identification Number

28

 

3.

Animal Welfare Assurance Number

28

 

3

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052


 


SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS


 


ARTICLE B.1.  BRIEF DESCRIPTION OF SUPPLIES OR SERVICES


 

The purpose of this contract is to continue development of the rPA vaccine and
produce, test and release three million doses made from at least three cGMP
consistency lots.

 


ARTICLE B.2.  ESTIMATED COST AND FIXED FEE


 


A.             THE ESTIMATED COST OF THIS CONTRACT IS [***].


 


B.             THE FIXED FEE FOR THIS CONTRACT IS [***].  THE FIXED FEE SHALL BE
PAID IN INSTALLMENTS BASED ON THE NEGOTIATED MILESTONES SET FORTH IN
ARTICLE B.4.H. AND SUBJECT TO THE WITHHOLDING PROVISIONS OF THE CLAUSES
ALLOWABLE COST AND PAYMENT AND FIXED FEE REFERENCED IN THE GENERAL CLAUSE
LISTING IN PART II, ARTICLE 1.1. OF THIS CONTRACT.  PAYMENT OF FIXED FEE SHALL
NOT BE MADE IN LESS THAN MONTHLY INCREMENTS.


 


C.             THE GOVERNMENT’S OBLIGATION, REPRESENTED BY THE SUM OF THE
ESTIMATED COST PLUS FIXED FEE, IS [***].


 


D.             TOTAL FUNDS CURRENTLY AVAILABLE FOR PAYMENT AND ALLOTTED TO THIS
CONTRACT ARE:  [***], OF WHICH [***] REPRESENTS THE ESTIMATED COSTS, AND OF
WHICH [***] REPRESENTS THE FIXED FEE.  THESE FUNDS COVER THE START DATES FOR
MILESTONES 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 AND 17.  FOR
FURTHER PROVISIONS ON FUNDING, SEE THE LIMITATION OF FUNDS CLAUSE REFERENCED IN
PART II, ARTICLE I.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES.


 


E.             IT IS ESTIMATED THAT THE AMOUNT CURRENTLY ALLOTTED WILL COVER
PERFORMANCE OF THE CONTRACT THROUGH SEPTEMBER 29, 2004.


 


F.              THE CONTRACTING OFFICER MAY ALLOT ADDITIONAL FUNDS TO THE
CONTRACT WITHOUT THE CONCURRENCE OF THE CONTRACTOR.


 


G.             FUTURE INCREMENTS TO BE ALLOTTED TO THIS CONTRACT ARE ESTIMATED
AS FOLLOWS:

 

FY

 

PERIOD

 

ESTIMATED COST

 

FIXED FEE

 

TOTAL AMOUNT

 

 

 

 

 

 

 

 

 

 

 

04

 

9/30/04 - 10/13/06

 

[***]

 

[***]

 

[***]

 

 

These funds cover continuation of Milestones 7, 9, 10, 11, 12, 13, and 17.

 


ARTICLE B.3.  PROVISIONS APPLICABLE TO DIRECT COSTS


 


A.             ITEMS UNALLOWABLE UNLESS OTHERWISE PROVIDED


 

Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

(1)           ACQUISITION, BY PURCHASE OR LEASE, OF ANY INTEREST IN REAL
PROPERTY;

 

(2)           SPECIAL REARRANGEMENT OR ALTERATION OF FACILITIES;

 

(3)           PURCHASE OR LEASE OF ANY ITEM OF GENERAL PURPOSE OFFICE FURNITURE
OR OFFICE EQUIPMENT REGARDLESS OF DOLLAR VALUE.  (GENERAL PURPOSE EQUIPMENT IS
DEFINED AS ANY ITEMS OF PERSONAL PROPERTY WHICH ARE USABLE FOR PURPOSES OTHER
THAN RESEARCH, SUCH AS OFFICE EQUIPMENT AND FURNISHINGS, POCKET CALCULATORS,
ETC.);

 

(4)           TRAVEL TO ATTEND GENERAL SCIENTIFIC MEETINGS;

 

(5)           FOREIGN TRAVEL - SEE PARAGRAPH B.(2) BELOW;

 

(6)           CONSULTANT COSTS;

 

4

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

(7)           SUBCONTRACTS;

 

(8)           PATIENT CARE COSTS;

 

(9)           ACCOUNTABLE GOVERNMENT PROPERTY (DEFINED AS BOTH REAL AND PERSONAL
PROPERTY WITH AN ACQUISITION COST OF $1,000 OR MORE AND A LIFE EXPECTANCY OF
MORE THAN TWO YEARS) AND “SENSITIVE ITEMS” (DEFINED AND LISTED IN THE
CONTRACTOR’S GUIDE FOR CONTROL OF GOVERNMENT PROPERTY), 1990, REGARDLESS OF
ACQUISITION VALUE.

 


B.             TRAVEL COSTS


 

(1)           TRAVEL

 

(A)           TOTAL EXPENDITURES FOR TRAVEL (TRANSPORTATION, LODGING,
SUBSISTENCE, AND INCIDENTAL EXPENSES) INCURRED IN DIRECT PERFORMANCE OF THIS
CONTRACT SHALL NOT EXCEED [***] WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
CONTRACTING OFFICER.

 

(B)           THE CONTRACTOR SHALL INVOICE AND BE REIMBURSED FUR ALL TRAVEL
COSTS IN ACCORDANCE WITH FEDERAL ACQUISITION REGULATIONS (FAR) 31.205-46.

 


ARTICLE B.4.  ADVANCE UNDERSTANDINGS


 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 


A.             SUBCONTRACT


 

To negotiate a firm fixed price type subcontract with Baxter Healthcare
Corporation (BHC) for an amount not to exceed [***].  Award of the subcontract
shall not proceed without the prior written approval of the Contracting Officer
upon review of the supporting documentation and the draft subcontract as
required by the Subcontracts clause of the General Clauses incorporated in this
contract.  After written approval of the subcontract by the Contracting Officer,
a copy of the signed, approved subcontract shall be provided to the Contracting
Officer.

 


B.             SUBCONTRACT


 

To negotiate a firm fixed price type subcontract with Baxter Pharmaceutical
Solutions LLC (BPS) for an amount not to exceed [***].  Award of the subcontract
shall not proceed without the prior written approval of the Contracting Officer
upon review of the supporting documentation and the draft subcontract as
required by the Subcontracts clause of the General Clauses incorporated in this
contract.  After written approval of the subcontract by the Contracting Officer,
a copy of the signed, approved subcontract shall be provided to the Contracting
Officer.

 


C.             SUBCONTRACT


 

To negotiate a cost plus fixed fee type subcontract with DSTL for an amount not
to exceed [***].  Award of the subcontract shall not proceed without the prior
written approval of the Contracting Officer upon review of the supporting
documentation and the draft subcontract as required by the Subcontracts clause
of the General Clauses incorporated in this contract.  After written approval of
the subcontract by the Contracting Officer, a copy of the signed, approved
subcontract shall be provided to the Contracting Officer.

 


D.             SUBCONTRACT


 

To negotiate a firm fixed price type subcontract with Parexel International
Corporation (PxI) for an amount not to exceed [***].  Award of the subcontract
shall not proceed without the prior written approval of the Contracting Officer
upon review of the supporting documentation and the draft subcontract as
required by the Subcontracts clause of the General Clauses incorporated in this
contract.  After written approval of the subcontract by the Contracting Officer,
a copy of the signed, approved subcontract shall be provided to the Contracting
Officer.


 


5

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052


 


E.             SUBCONTRACT


 

To negotiate a firm fixed price type subcontract with Inveresk Ltd. for an
amount not to exceed [***].  Award of the subcontract shall not proceed without
the prior written approval of the Contracting Officer upon review of the
supporting documentation and the draft subcontract as required by the
Subcontracts clause of the General Clauses incorporated in this contract.  After
written approval of the subcontract by the Contracting Officer, a copy of the
signed, approved subcontract shall be provided to the Contracting Officer.

 


F.              SUBCONTRACT


 

To negotiate a firm fixed price type subcontract with SRI International (SRI)
for an amount not to exceed [***].  Award of the subcontract shall not proceed
without the prior written approval of the Contracting Officer upon review of the
supporting documentation as required by the Subcontracts clause of the General
Clauses incorporated in this contract.  After written approval of the
subcontract by the Contracting Officer, a copy of the signed, approved
subcontract shall be provided to the Contracting Officer.

 


G.             CEILINGS


 

(1)           IN NO EVENT SHALL THE FINAL AMOUNT REIMBURSABLE FOR THE OVERHEAD
R&D BURN RATE USING A BASE OF SCIENTIFIC LABOR EXCEED A CEILING OF 99% FOR THE
ENTIRE PERFORMANCE PERIOD OF THIS CONTRACT.

 

(2)           IN NO EVENT SHALL THE FINAL AMOUNT REIMBURSABLE FOR LABOR OVERHEAD
USING A BASE OF DIRECT SCIENTIFIC LABOR, PLUS R&D BURN ON SCIENTIFIC LABOR, PLUS
DIRECT PROJECT MANAGEMENT LABOR EXCEED A CEILING OF 66% FOR THE ENTIRE
PERFORMANCE PERIOD OF THIS CONTRACT.

 

(3)           IN NO EVENT SHALL THE FINAL AMOUNT REIMBURSABLE FOR FRINGE
BENEFITS EXCEED A CEILING OF 38% FOR THE ENTIRE PERFORMANCE PERIOD OF THIS
CONTRACT.

 

(4)           IN NO EVENT SHALL THE FINAL AMOUNT REIMBURSABLE FOR ABC 5000
FACILITY DAILY RATE EXCEED [***].  THE CONTRACTOR MUST SUBMIT TO THE FINANCIAL
ADVISORY SERVICES BRANCH, NIH THE ACTUAL COSTS, EXCLUDING PROFIT, FOR THE ABC
5000 FACILITY AS OF 12/31/03 AND 12/31/04.  THE ACTUAL COSTS WILL BE EVALUATED
AND THE CONTRACTOR WILL BE REQUIRED TO MAKE ADJUSTMENTS TO THE FACILITY COSTS
THAT HAVE BEEN REIMBURSED TO THE CONTRACTOR BASED ON THE FUNDED AMOUNT.

 

(5)           THIS IS AUTHORIZATION TO CHARGE AS A DIRECT COST TO THE CONTRACT A
DAILY COST NOT TO EXCEED [***] PER DAY FOR OFFICE LEASING SPACE FOR THE FIRST
YEAR OF THE CONTRACT IN A TOTAL AMOUNT NOT TO EXCEED A CEILING OF [***].

 

(6)           THE GOVERNMENT IS NOT OBLIGATED TO PAY ANY ADDITIONAL AMOUNT
SHOULD THE FINAL INDIRECT COST RATES EXCEED THESE NEGOTIATED CEILING RATES.  IN
THE EVENT THAT THE FINAL INDIRECT COST RATES ARE LESS THAN THESE NEGOTIATED
CEILING RATES, THE GOVERNMENT’S OBLIGATION SHALL BE REDUCED TO CONFORM TO THE
LOWER RATES.  ANY COSTS OVER AND ABOVE THIS COST CEILING SHALL NOT BE REIMBURSED
UNDER THIS CONTRACT OR ANY OTHER GOVERNMENT CONTRACT, GRANT, OR COOPERATIVE
AGREEMENT.

 

(7)           THE CONTRACTOR SHALL COMPLETE ALL WORK IN ACCORDANCE WITH THE
STATEMENT OF WORK, TERMS AND CONDITIONS OF THIS CONTRACTS.

 


H.             CONTRACT MILESTONES


 

The Contractor shall complete all work in accordance with the Statement of Work
and the contract milestones set forth below.  The distribution of the fixed fee
shall be paid in milestone based installments and payment of this fee is
determined by the Project Officer’s written certification that the milestone has
been satisfactorily performed and that the technical requirements have been met
regarding the completion of the following milestones: If the Contractor meets
the milestones earlier than the dates set forth below, then the fee will be paid
at the earlier date after completion of the milestone.

 

6

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

 

 

MILESTONES

 

ESTIMATED
COST

 

FIXED FEE

 

TOTAL
CPFF

 

 

 

Milestones for Avecia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Submit refined preclinical testing plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

2

 

Submit refined clinical testing plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

3

 

Submit refined regulatory plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

4

 

Complete development and validation of assays on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

5

 

Demonstrated suitability of facility on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

6

 

Demonstrated tech transfer on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

7

 

Submit inventory storage/maintenance plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

8

 

Phase 2 trial completed on/before [***]. Reporting to NIAID and subsequent
payment to be broken into three distinct phases: (1) initiation of enrollment
(first patient enrolled) (2) Last patient out; and (3) delivery of final report
to NIAID. Reports should include all data collected during the various phases of
the study. Fee for this milestone shall be paid in 3 equal installments of the
total fee for this milestone based on the completion of phases (1), (2), and
(3) above.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

9

 

Stockpile manufacturing feasibility plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

10

 

Manufacture all bulk rPA on/before [***] and fee will be paid after receipt of
Certificate of Analysis.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

11

 

Fill/Finish 3 million doses on/before [***] and fee will be paid after receipt
of Certificate of Analysis.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

12

 

Release of 3d cGMP lot, deliver or store 3 million doses on/before [***] and fee
will be paid after receipt of Certificate of Analysis.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

13

 

Second Phase 2 trial completed on/before [***]. Reporting to NIAID and
subsequent payment to be broken into three distinct phases: (1) initiation of
enrollment (first patient enrolled) (2) Last patient out; and (3) delivery of
final report to NIAID. Reports should include all data collected during the
various phases of the study. Fee for this milestone shall be paid in 3 equal
installments of the total fee for this milestone based on the completion of
phases (1), (2), and (3) above.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

14

 

Preclinical studies completed on/before [***].

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

15

 

Complete regulatory plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 

7

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

 

 

MILESTONES

 

ESTIMATED
COST

 

FIXED FEE

 

TOTAL
CPFF

 

 

 

Milestones for Avecia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Complete stability plan on/before [***]. Upon completion of 1st year, and
2nd year and 3rd year of stability testing and reporting, fee will be paid in
partial payments.

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

17

 

Complete inventory storage/maintenance plan on/before [***].

 

[***]

 

[***]

 

[***]

 

 


I.              SCIENTIFIC MEETINGS


 

Travel to general scientific meetings as follows:

 

Authorization to expend contract funds for general scientific meeting travel is
not provided herein.  The Contractor shall request approval to expend contract
funds for general scientific meeting travel, in writing, 4 weeks in advance of
the proposed travel.  The Contractor’s written request shall include the
name(s) and title(s) of personnel proposed to travel, the meeting dates and
location, details of proposed costs (airfare, per diem/subsistence, other), and
a description of the benefit to be derived (to this contract) from the proposed
travel.

 


J.              PROTOCOL APPROVALS


 

A.             THE CONTRACTOR SHALL NOT COMMENCE WORK ON ANY CLINICAL OR
PRECLINICAL PROTOCOL UNLESS THE CONTRACTOR HAS RECEIVED WRITTEN APPROVAL OF THAT
PROTOCOL FROM THE NIAID PROJECT OFFICER.  THE NIAID PROJECT OFFICER WILL APPROVE
THE CLINICAL AND PRECLINICAL PROTOCOLS IN CONSULTATION WITH AN ADVISORY GROUP. 
IT IS UNDERSTOOD THAT THE PROTOCOLS MAY BE MODIFIED AND MAY NOT BE IMPLEMENTED
AS PROPOSED.  IT IS FURTHER UNDERSTOOD THAT ANY COSTS INCURRED IN THE CONDUCT OF
ANY CLINICAL OR PRECLINICAL PROTOCOL THAT HAS NOT RECEIVED THE WRITTEN APPROVAL
OF THE NIAID PROJECT OFFICER SHALL NOT BE REIMBURSED THROUGH THIS CONTRACT.

 

B.             THE CONTRACTOR SHALL NOT COMMENCE WORK ON ANY PROTOCOL UNTIL THE
NIAID HAS INFORMED THE CONTRACTOR THAT IT HAS BEEN FOUND EXEMPT FROM OMB
CLEARANCE PROCEDURES BY THE CLINICAL EXEMPTION COMMITTEE OF THE NIH.

 


K.             SUBCONTRACTOR ESTIMATED EXPENDITURES


 

The Contractor shall include in their monthly invoice a list of estimated
Subcontractor monthly expenditures for Subcontractors that have not submitted
invoices for that respective month.  If the Subcontractor(s) did not work and
therefore did not incur costs during that respective month, then this should
also be indicated on the monthly invoice.

 


L.              INVOICES - COST AND PERSONNEL REPORTING, AND VARIANCES FROM THE
NEGOTIATED BUDGET


 

(1)           THE CONTRACTOR AGREES TO PROVIDE A DETAILED BREAKDOWN ON INVOICES
OF THE FOLLOWING COST CATEGORIES:

 

(A)           DIRECT LABOR- LIST INDIVIDUALS BY NAME, TITLE/POSITION,
HOURLY/ANNUAL RATE, LEVEL OF EFFORT, AND AMOUNT CLAIMED.

(B)           FRINGE BENEFITS - CITE RATE AND AMOUNT

(C)           OVERHEAD - CITE RATE AND AMOUNT

(D)           MATERIALS & SUPPLIES - INCLUDE DETAILED BREAKDOWN WHEN TOTAL
AMOUNT IS OVER $1,000.

(E)           TRAVEL - IDENTIFY TRAVELERS, DATES, DESTINATION, PURPOSE OF TRIP,
AND AMOUNT.  CITE COA, IF APPROPRIATE.  LIST SEPARATELY, DOMESTIC TRAVEL,
GENERAL SCIENTIFIC MEETING TRAVEL, AND FOREIGN TRAVEL.

(F)            SUBCONTRACTS - ATTACH SUBCONTRACTOR INVOICE(S).

(G)           EQUIPMENT - CITE AUTHORIZATION AND AMOUNT.

(H)           TOTAL COST

(I)            FIXED FEE

(J)            TOTAL CPFF

 

8

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.

 

(2)           THE CONTRACTOR AGREES TO IMMEDIATELY NOTIFY THE CONTRACTING
OFFICER IN WRITING IF THERE IS AN ANTICIPATED OVERRUN (ANY AMOUNT) OR UNEXPENDED
BALANCE (GREATER THAN 10 PERCENT) OF THE AMOUNT ALLOTTED TO THE CONTRACT, AND
THE REASONS FOR THE VARIANCE.  ALSO REFER TO THE REQUIREMENTS OF THE LIMITATION
OF FUNDS AND LIMITATION OF COST CLAUSES IN THE CONTRACT.

 


M.            FAR CLAUSE 52.223-6 DRUG FREE WORKPLACE IS INCLUDED IN THIS
CONTRACT, HOWEVER, FAR 23.501 (C) PROVIDES THAT THE CLAUSE DOES NOT APPLY TO
WORK THAT IS “(C) PERFORMED OUTSIDE OF THE UNITED STATES AND ITS OUTLYING AREAS
OR ANY PART OF A CONTRACT PERFORMED OUTSIDE THE UNITED STATES AND ITS OUTLYING
AREAS.”


 


N.             UNDERSTANDING REGARDING FAR 52.222-36


 

FAR 22.1408(a) requires the Contracting Officer to “Insert the clause at
52.222-36, Affirmative Action for Workers with Disabilities, in solicitations
and contracts that exceed or are expected to exceed $ 10,000, except when - -

 

“(1) Both performance of the work and the recruitment of workers will occur
outside the United States, Puerto Rico, the Northern Mariana Islands, American
Samoa, Guam, the U.S.  Virgin Islands, and Wake Island; or

 

“(2) The agency head has waived, in accordance with 22.1403(a) or 22.1403(b) all
the terms of the clause.”

 

It is the mutual understanding of the contracting officer and Avecia that a
significant portion of the work, including all self-performed work, under this
contract will be performed outside the United States and the other named
territories by workers recruited from outside the United States and the named
territories.  However, it is also mutually understood that some subcontracted
work will be performed in the United States.  Therefore both parties agree that
FAR 52.222-36(a) (b) and (c) will not apply to Avecia and that FAR 52122-36
(d) “Subcontracts” will only apply to subcontracts that will be performed in the
United States or by workers recruited from the United States and the named
territories; i.e., FAR 52.222-36 would apply in its entirety to any
subcontractor that performs work in the United States.  It is also agreed that
Avecia will flow-down language similar to that in this paragraph to its
subcontracts not performed in the United Stales; i.e., FAR 52.222-36 would apply
in its entirety to any second-tier (or lower) subcontracts performed in the
United States.

 


O.             UNDERSTANDING REGARDING FAR 52.222-37


 

FAR 22.1310(a)(1)(i) provides that FAR 52.222-35, Equal Opportunity for Special
Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans, is
required to be in contracts over $25,000, except when “Work is performed outside
the United States by employees recruited outside the United States”.  As FAR
52.222-35(d) contains an “Applicability” clause that limits its reach to the
listing of employment openings within the United States and named territories,
no additional understanding beyond that applicability clause is necessary.

 

FAR 22.1310(b) provides that 52.222-37, Employment Reports on Special Disabled
Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans, in
solicitations and contracts containing the clause at 52.222-35, Equal
Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era, and
Other Eligible Veterans.  Therefore, if “Work is performed outside the United
States by Employees recruited outside the United States,” FAR 52.222-37 would
not be required.

 

It is the mutual understanding of the contracting officer and Avecia that a
significant portion of the work, including all self-performed work, under this
contract will be performed outside the United States and the other named
territories by workers recruited from outside the United States and the named
territories.  However, it is also mutually understood that some subcontracted
work will be performed in the United States.  Therefore both parties agree that
FAR 52.222-37(a) through (c) will not apply to Avecia and that FAR 52.222-37
(f) will only apply to subcontracts that will be performed in the United States
or by workers recruited from the United States; i.e., FAR 52.222-37 would apply
in its entirety to any subcontractor that performs work in the United States It
is also agreed that Avecia will flow-down language similar to that in this
paragraph to its subcontracts not performed in the United States; i.e., FAR
52.222-37 would apply in its entirety to any second-tier (or lower) subcontracts
performed in the United States.

 

9

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052


 


SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT


 


ARTICLE C.1.  STATEMENT OF WORK


 


A.                                       INDEPENDENTLY AND NOT AS AN AGENT OF
THE GOVERNMENT, THE CONTRACTOR SHALL FURNISH ALL THE NECESSARY SERVICES,
QUALIFIED PERSONNEL, MATERIAL, EQUIPMENT, AND FACILITIES, NOT OTHERWISE PROVIDED
BY THE GOVERNMENT AS NEEDED TO ACCOMPLISH THE TASKS AND MILESTONES IN THE
STATEMENT OF WORK, SECTION J, ATTACHMENT I, DATED SEPTEMBER 30, 2003, ATTACHED
HERETO AND MADE A PART OF THIS CONTRACT.  PERFORMANCE AND EXPENDITURES UNDER
THIS CONTRACT WILL BE CONSISTENT WITH THE WORK PLANS, SCHEDULE AND BUDGET
DESCRIBED IN THE CONTRACTOR’S INITIAL PROPOSAL DATED JUNE 30, 2003, AND THE
FINAL PROPOSAL REVISION DATED SEPTEMBER 8, 2003, WHICH INCLUDES THE ANSWERS
PROVIDED IN RESPONSE TO THE TECHNICAL AND ADMINISTRATIVE QUESTIONS.


 


ARTICLE C.2.  REPORTING REQUIREMENTS


 

The Contractor shall submit to the Contracting Officer and to the Project
Officer technical progress reports covering the work accomplished during each
reporting period.  These reports are subject to the technical inspection and
requests for clarification by the Project Officer.  These shall be brief and
factual and prepared in accordance with the following:

 


B.             TECHNICAL REPORTS


 

The Contractor shall prepare and submit the following reports in the manner
stated below:

 

(1)                                  MONTHLY TECHNICAL PROGRESS REPORTS - ON THE
FIFTEENTH OF EACH MONTH FOR THE PREVIOUS CALENDAR MONTH, THE CONTRACTOR SHALL
SUBMIT SIX (6) COPIES OF A MONTHLY TECHNICAL PROGRESS REPORT, COMPRISING FIVE
(5) COPIES TO THE PROJECT OFFICER AND ONE (1) COPY TO THE CONTRACTING OFFICER. 
SUCH REPORTS SHALL INCLUDE THE FOLLOWING SPECIFIC INFORMATION:

 

a.                                       A cover page that lists the contract
number and title, the period of performance being reported, the contractor’s
names and address, the author(s), and the date of submission;

 

b.                                      SECTION I - An introduction covering the
purpose and scope of the contract effort;

 

c.                                       SECTION II - The report shall detail,
document, and summarize the results of work done during the period covered. 
These reports shall be in sufficient detail to explain comprehensively the
results achieved.  The description shall include pertinent data and/or graphs in
sufficient detail to explain any significant results achieved and preliminary
conclusions resulting from analysis and scientific evaluation of data
accumulated to date under the project.  Also to be included in the report is a
summary of work proposed for the next reporting period.  Specific requirements
are set forth in the Work Statement.  A summary of each ongoing and completed
protocol shall be submitted at this time.  A monthly report will not be required
for the period when the final report is due.  Preprints and reprints of papers
and abstracts shall be submitted with the Annual Report.

 

d.                                      SECTION III - Substantive performance; a
description of current technical or substantive performance and any problems
encountered and/or which may exist along with resolution or proposed corrective
action.  An explanation of any difference between planned progress and actual
progress, why the differences have occurred, and if behind planned progress what
corrective steps are planned.

 

e.                                       SECTION IV - Estimated and Actual
Expenses

 

This report shall also contain a narrative statement as to whether there is any
discrepancy at this time between the % of work completed and the cumulative
costs incurred to date.  Section IV of this report shall also contain estimates
for the Subcontractors’ expenses from the previous month if the Subcontractor
did not submit a bill in the previous month.  These shall be listed for each
Subcontractor.  If the Subcontractor(s) was not working or did not incur any
costs in the previous month, then a statement to this effect should be included
in this report for those respective subcontractors.

 

10

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

(2)                                  MILESTONE REPORTS - A MILESTONE REPORT WILL
BE PROVIDED AFTER THE COMPLETION OF EACH MILESTONE UNLESS OTHERWISE AGREED UPON
BY THE PRINCIPAL INVESTIGATOR AND THE PROJECT OFFICER.  MILESTONE REPORTS AND
MONTHLY REPORTS MAY BE COMBINED IF AGREED BY THE CONTRACTING OFFICER AND THE
PROJECT OFFICER.  FOR THOSE MONTHS WHEN MILESTONE REPORTING REQUIREMENTS ARE
EXTENSIVE, THE MONTHLY TECHNICAL PROGRESS REPORT MAY NOT BE REQUIRED IF AGREED
BY THE PROJECT OFFICER, CONTRACTING OFFICER AND CONTRACTOR.  COST INFORMATION
FOR THE MONTH WILL BE REQUIRED IN ALL CASES.

 

(3)                                  FINAL REPORT - BY THE EXPIRATION DATE OF
THE CONTRACT, THE CONTRACTOR SHALL SUBMIT FIVE (5) COPIES OF A COMPREHENSIVE
FINAL REPORT, AS ABOVE, COMPRISING FOUR (4) COPIES TO THE PROJECT OFFICER AND
ONE (1) COPY TO THE CONTRACTING OFFICER.  THIS FINAL REPORT SHALL DETAIL,
DOCUMENT AND SUMMARIZE THE RESULTS OF THE ENTIRE CONTRACT WORK FOR THE PERIOD
COVERED.  THIS REPORT SHALL BE IN SUFFICIENT DETAIL TO EXPLAIN COMPREHENSIVELY
THE RESULTS ACHIEVED.  SPECIFIC REQUIREMENTS ARE SET FORTH IN THE WORK
STATEMENT.  PREPRINTS AND REPRINTS NOT SUBMITTED PREVIOUSLY SHALL BE SUBMITTED.

 

(4)                                  SUMMARY OF SALIENT RESULTS - WITH THE FINAL
REPORT THE CONTRACTOR SHALL SUBMIT A SUMMARY (NOT TO EXCEED 200 WORDS) OF
SALIENT RESULTS ACHIEVED DURING THE PERFORMANCE OF THE CONTRACT.

 


ARTICLE C.3.  INVENTION REPORTING REQUIREMENT


 

All reports and documentation required by FAR Clause 52.227-11 including, but
not limited to, the invention disclosure report, the confirmatory license, and
the government support certification, shall be directed to the Extramural
Inventions and Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive,
Room 1040 A, MSC 7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). 
In addition, one copy of an annual utilization report, and a copy of the final
invention statement, shall be submitted to the Contracting Officer.  The final
invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the
Contracting Officer within 90 days after the expiration date of the contract to
the following address:

 

Contracting Officer

National Institutes of Health

National Institute of Allergy and Infectious Diseases, CMB

6700-B Rockledge Drive, Room 2230

Bethesda, Maryland 20892 -7612

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist Contractors in complying with invention reporting requirements of the
clause, the NTH has developed “Interagency Edison,” an electronic invention
reporting system.  Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork.  Access to the system is
through a secure interactive Web site to ensure that all information submitted
is protected.  Interagency Edison and information relating to the capabilities
of the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 


SECTION D - PACKAGING, MARKING AND SHIPPING


 

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications.  At a minimum, all
deliverables shall be marked with the contract number and contractor name.  The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

 


SECTION E - INSPECTION AND ACCEPTANCE


 


A.                                       THE CONTRACTING OFFICER OR THE DULY
AUTHORIZED REPRESENTATIVE WILL PERFORM INSPECTION AND ACCEPTANCE OF MATERIALS
AND SERVICES TO BE PROVIDED.


 


B.                                      FOR THE PURPOSE OF THIS SECTION, THE
PROJECT OFFICER IS THE AUTHORIZED REPRESENTATIVE OF THE CONTRACTING OFFICER.


 


C.                                       INSPECTION AND ACCEPTANCE WILL BE
PERFORMED AT THE ADDRESS LISTED IN ARTICLE G.1.  ACCEPTANCE MAY BE PRESUMED
UNLESS


 


11

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052


 

otherwise indicated in writing by the Contracting Officer or the duly authorized
representative within 30 days of receipt.

 


D.                                      THIS CONTRACT INCORPORATES THE FOLLOWING
CLAUSE BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF IT WERE GIVEN IN FULL
TEXT.  UPON REQUEST, THE CONTRACTING OFFICER WILL MAKE ITS FULL TEXT AVAILABLE.


 

FAR Clause No.  52.246-8, INSPECTION OF RESEARCH AND DEVELOPMENT- COST
REIMBURSEMENT (MAY 2001)

 


SECTION F - DELIVERIES OR PERFORMANCE


 


ARTICLE F.1.  DELIVERIES


 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery and
acceptance by the Contracting Officer, or the duty authorized representative, of
the following items in accordance with the stated delivery schedule:

 


A.                                       THE ITEMS SPECIFIED BELOW AS DESCRIBED
IN SECTION C, ARTICLE C. 2 . WILL BE REQUIRED TO BE DELIVERED F.O.B. 
DESTINATION AS SET FORTH IN FAR 52.247-35, F.O.B. DESTINATION, WITHIN CONSIGNEES
PREMISES (APRIL 1984), AND IN ACCORDANCE WITH AND BY THE DATES SPECIFIED BELOW:

 

Item

 

Description

 

Delivery Schedule

 

 

 

 

 

 

 

1

 

Monthly Progress Reports

 

Fifteenth of each month

 

 

 

 

 

 

 

2

 

Milestone Reports

 

On the fifteenth day after completion of each milestone

 

 

 

 

 

 

 

3

 

Final Report

 

Expiration Date of the Contract

 

 

 

 

 

 

 

4

 

Summary of Salient Results

 

With the Final Report

 


 


B.                                      THE ABOVE ITEMS SHALL BE ADDRESSED AND
DELIVERED TO:

 

Addressee

 

Deliverable Item

 

Quantity

 

Contracting Officer

 

Monthly Progress Reports

 

Original

 

CMB, NIAID, NIH

 

Milestone Reports

 

Original

 

Room 2230, MSC 7612

 

Final Report

 

Original

 

6700-B Rockledge Drive

 

Summary of Salient Results

 

Original

 

Bethesda, MD 20892-7612

 

 

 

 

 

 

 

 

 

 

 

Project Officer

 

Monthly Progress Reports

 

5 Copies

 

DMID/NIAID/NIH

 

Milestone Reports

 

5 Copies

 

6610 Rockledge Dr.,

 

Final Report

 

5 Copies

 

Room 5002

 

Summary of Salient Results

 

5 Copies

 

Bethesda, MD 20892-7630

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


C.                                       OTHER REPORTS/DELIVERABLES


 

The following are considered deliverables under this contract:

 

5.                                       All Technical Reports, Milestone
Reports, preprints, and protocols as described in paragraph A, above.  These
deliverables are due as indicated.

 

6.                                       All milestones indicated in the
Statement of Work.

 

If the Contractor becomes unable to deliver the reports specified hereunder
within the period of performance because of unforeseen difficulties,
notwithstanding the exercise of good faith and diligent efforts in performance
of the work, the Contractor shall give the Contracting Officer immediate written
notice of anticipated delay, the reasons for the delay, and the expected date of
delivery for the report.

 


ARTICLE F.2.  CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)


 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text.  Upon request, the
Contracting Officer will make its full text available.  Also, the full text of a
clause may be accessed electronically at this address:
http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (AUGUST 1989) with ALTERNATE I (APRIL 1984).

 


SECTION G - CONTRACT ADMINISTRATION DATA


 


ARTICLE G.1.  PROJECT OFFICER


 

The following Project Officer will represent the Government for the purpose of
this contract:

 

Ed Nuzum, DVM, Ph.D.
Project Officer
Office of Biodefense Research Affairs (OBRA)/DMID/NIAID/NIH
Mail Stop Code 6604
6610 Rockledge Drive, Room 5117
Bethesda, MD 20892-6604
Phone: (301) 451-6737
Fax: (301) 480-1263
Email:  enuzum@niaid.nih.gov

 

Eileen Flynn
Co-Project Officer
Office of Biodefense Research Affairs (OBRA)/DMID/NIAID/NIH
Mail Stop Code 7630
6610 Rockledge Drive, Room 5002
Bethesda, MD 20892-7630
Phone: (301) 451-6737
Fax:         (301) 480-1263
Email:  eflynn@niaid.nih.gov

 

The Project Officer is responsible for:  (I) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.

 

13

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract.  Only the Contracting Officer has authority to:
(l) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Contracting Officer hereby delegates the Project Officer as the Contracting
Officer’s authorized representative responsible for signing software license
agreements issued as a result of this contract.

 

The Government may unilaterally change its Project Officer designation.

 


ARTICLE G.2.  KEY PERSONNEL


 

Pursuant to the Key Personnel clause incorporated in this contract, the
following individual is considered to be essential to the work being performed
hereunder:

 

Name

 

Title

 

 

 

 

 

Matthew G. Duchars, BSc, PhD

 

Principal Investigator

 


 


ARTICLE G.3.  INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT


 


A.                                       INVOICE/FINANCING REQUEST INSTRUCTIONS
AND CONTRACT FINANCIAL REPORTING FOR NIH COST-REIMBURSEMENT TYPE CONTRACTS
NIH(RC)-4 ARE ATTACHED AND MADE PART OF THIS CONTRACT.  THE INSTRUCTIONS AND THE
FOLLOWING DIRECTIONS FOR THE SUBMISSION OF INVOICES/FINANCING REQUEST MUST BE
FOLLOWED TO MEET THE REQUIREMENTS OF A “PROPER” PAYMENT REQUEST PURSUANT TO FAR
32.9.


 

These instructions also provide for the submission of financial and personnel
reporting required by HHSAR 342.7002.

 

(1)                                  INVOICES/FINANCING REQUESTS SHALL BE
SUBMITTED AS FOLLOWS:

 

An original and two copies to the following designated billing office:

 

Contracting Officer
Contract Management Branch
National Institute of Allergy and Infectious Diseases, NIH
Room 2230
6700-B ROCKLEDGE DRIVE, MSC 7612
BETHESDA, MD 20892-7612

 

(2)                                  INQUIRIES REGARDING PAYMENT OF INVOICES
SHOULD BE DIRECTED TO THE DESIGNATED BILLING OFFICE, (301)496-0612.

 


B.                                      THE CONTRACTOR SHALL INCLUDE THE
FOLLOWING CERTIFICATION ON EVERY INVOICE FOR REIMBURSABLE COSTS INCURRED WITH
FISCAL YEAR FUNDS SUBJECT TO THE SALARY RATE LIMITATION PROVISIONS AS SPECIFIED
IN ARTICLE H.11. OF THIS CONTRACT.  FOR BILLING PURPOSES, CERTIFIED INVOICES ARE
REQUIRED FOR THE BILLING PERIOD DURING WHICH THE APPLICABLE FISCAL YEAR FUNDS
WERE INITIALLY CHARGED THROUGH THE FINAL BILLING PERIOD UTILIZING THE APPLICABLE
FISCAL YEAR FUNDS:


 

“I hereby certify that the salaries charged in this invoice are in compliance
with P.L.  108-7 and ARTICLE H.11.  of the above referenced contract.”

 


ARTICLE G.4.  INDIRECT COST RATES


 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7 (d)(2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, Section 1, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

14

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6100 Building, Room 6B05
6100 EXECUTIVE BLVD MSC 7540
BETHESDA MD 20892-7540

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 


ARTICLE G.5.  GOVERNMENT PROPERTY


 


A.                                       IN ADDITION TO THE REQUIREMENTS OF THE
CLAUSE, GOVERNMENT PROPERTY, INCORPORATED IN SECTION I OF THIS CONTRACT, THE
CONTRACTOR SHALL COMPLY WITH THE PROVISIONS OF DHHS PUBLICATION, CONTRACTOR’S
GUIDE FOR CONTROL OF GOVERNMENT PROPERTY, 1990, WHICH IS INCORPORATED INTO THIS
CONTRACT BY REFERENCE.  AMONG OTHER ISSUES, THIS PUBLICATION PROVIDES A SUMMARY
OF THE CONTRACTOR’S RESPONSIBILITIES REGARDING PURCHASING AUTHORIZATIONS AND
INVENTORY AND REPORTING REQUIREMENTS UNDER THE CONTRACT.  A COPY OF THIS
PUBLICATION IS AVAILABLE UPON REQUEST TO THE CONTRACTS PROPERTY ADMINISTRATOR.


 

Requests for information regarding property under this contract should be
directed to the following office:

 

Division of Personal Property Services, NIH
6011 Building, Suite 637
6011 EXECUTIVE BLVD MSC 7670
BETHESDA MD 20852-7670
(301) 496-6466

 


B.                                      NOTWITHSTANDING THE PROVISIONS OUTLINED
IN THE DHHS PUBLICATION, CONTRACTOR’S GUIDE FOR CONTROL OF GOVERNMENT PROPERTY,
1990 WHICH IS INCORPORATED IN THIS CONTRACT IN PARAGRAPH A. ABOVE, THE
CONTRACTOR SHALL USE THE FORM ENTITLED, “REPORT OF GOVERNMENT OWNED, CONTRACTOR
HELD PROPERTY” FOR PERFORMING ANNUAL INVENTORIES REQUIRED UNDER THIS CONTRACT. 
THIS FORM IS INCLUDED AS AN ATTACHMENT IN SECTION J OF THIS CONTRACT.


 


ARTICLE G.6.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


 


A.                                       CONTRACTOR PERFORMANCE EVALUATIONS


 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15.  The final performance evaluation will be
prepared at the time of completion of work.  In addition to the final
evaluation, interim evaluations will be prepared annually to coincide with the
anniversary date of the contract.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation.  The Contractor will be
permitted thirty days to review the document and to submit additional
information or a rebutting statement.  If agreement cannot be reached between
the parties, the matter will be referred to an individual one level above the
Contracting Officer, whose decision will be final.

 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 


B.                                      ELECTRONIC ACCESS TO CONTRACTOR
PERFORMANCE EVALUATIONS


 

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

 

http://ocm.od.nih.gov/cdmp/cps_contractor.htm

 

15

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment.  In addition, the contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 


SECTION H - SPECIAL CONTRACT REQUIREMENTS


 


ARTICLE H.1.  REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS


 

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community.  PHS has established
effective, time tested and well recognized procedures for stimulating and
supporting this independent research by selecting from multitudes of
applications those research projects most worthy of support within the
constraints of its appropriations.  The reimbursement through the indirect cost
mechanism of independent research and development costs not incidental to
product improvement would circumvent this competitive process.

 

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for
review.  Since these projects may be submitted for direct funding, the
Contractor agrees that no costs for any independent research and development
project, including all applicable indirect costs, will be claimed under this
contract.

 


ARTICLE H.2.  HUMAN SUBJECTS


 

RESEARCH INVOLVING HUMAN SUBJECTS SHALL NOT BE CONDUCTED UNDER THIS CONTRACT
UNTIL THE PROTOCOL DEVELOPED IN PHASE II HAS BEEN APPROVED BY NIAID, WRITTEN
NOTICE OF SUCH APPROVAL HAS BEEN PROVIDED BY THE CONTRACTING OFFICER, AND THE
CONTRACTOR HAS PROVIDED TO THE CONTRACTING OFFICER A PROPERLY COMPLETED
“PROTECTION OF HUMAN SUBJECTS ASSURANCE IDENTIFICATION/IRB
CERTIFICATION/DECLARATION OF EXEMPTION”, FORM OMB NO.  0990-0263 (FORMERLY
OPTIONAL FORM 310) CERTIFYING IRB REVIEW AND APPROVAL OF THE PROTOCOL.  THE
HUMAN SUBJECT CERTIFICATION CAN BE MET BY SUBMISSION OF THE CONTRACTOR’S SELF
DESIGNATED FORM, PROVIDED THAT IT CONTAINS THE INFORMATION REQUIRED BY THE
“PROTECTION OF HUMAN SUBJECTS ASSURANCE IDENTIFICATION/IRB
CERTIFICATION/DECLARATION OF EXEMPTION”, FORM OMB NO.  0990-0263 (FORMERLY
OPTIONAL FORM 310).

 


ARTICLE H.3.  REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH
PARTICIPANTS


 

NIH policy requires education on the protection of human subject participants
for all investigators receiving NIH contract awards for research involving human
subjects For a complete description of the NIH Policy announcement on required
education in the protection of human subject participants, the contractor should
access the NIH Guide for Grants and Contracts Announcement dated June 5, 2000 at
the following website:
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-039.html.  The
information below is a summary of the NIH Policy Announcement:

 

The contractor shall maintain the following information: (1) a list of the names
and titles of the principal investigator and any other individuals working under
the contract who are responsible for the design and/or conduct of the research;
(2) the title of the education program(s) in the protection of human subjects
that has been completed for each named personnel and; (3) a one sentence
description of the educational program(s) listed in (2) above.  This requirement
extends to investigators and all individuals responsible for the design and/or
conduct of the research who are working as subcontractors or consultants under
the contract.

 

Prior to any substitution of the Principal Investigator or any other individuals
responsible for the design and/or conduct of the research under the contract,
the contractor shall provide the following written information to the
Contracting Officer: the title of the education program and a one sentence
description of the program that has been completed by the replacement.

 

16

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


ARTICLE H.4.  DATA AND SAFETY MONITORING IN CLINICAL TRIALS


 

The Contractor is directed to the full text of the NIH Policy regarding Data and
Safety Monitoring and Reporting of Adverse

 

Events, which may be found at the following web sites:

 

http://grants.nih.gov/grants/guide/notice-files/not98-084.html

http://grants.nih.gov/grants/guide/notice-files/not99-107.html I07

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-038.html

 

The Contractor must comply with the NIH Policy cited in these NIH Announcements,
the NIAID Clinical Terms of Award (
http://www.niaid.nih.gov/ncn/clinical/default_human.htm ), and any other data
and safety monitoring requirements found elsewhere in this contract.

 

Data and Safety Monitoring shall be performed in accordance with the approved
Data and Safety Monitoring Plan.

 

The Data and Safety Monitoring Board and Plan shall be established and approved
prior to beginning the conduct of the clinical trial.

 


ARTICLE H.5.  HUMAN MATERIALS


 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

 


ARTICLE H.6.  CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH


 

a.

Pursuant to Public Law(s) cited in paragraph b., below, NIH is prohibited from
using appropriated funds to support human embryo research.  Contract funds may
not be used for (1) the creation of a human embryo or embryos for research
purposes; or (2) research in which a human embryo or embryos are destroyed,
discarded, or knowingly subjected to risk of injury or death greater than that
allowed for research on fetuses in utero under 45 CFR 46.208(a)(2) and
Section 498(b) of the Public Health Service Act (42 U.S.C.  289g(b)).  The term
“human embryo or embryos” includes any organism, not protected as a human
subject under 45 CFR 46 as of the date of the enactment of this Act, that is
derived by fertilization, parthenogenesis, cloning, or any other means from one
or more human gametes or human diploid cells.

 

 

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.


 

b.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

 

 

 

 

P.L. 108-7, Division G, Title V-General Provisions, Section 510

 

2003

 

10/1/02 - 9/30/03

 


 


ARTICLE H.7.  NEEDLE EXCHANGE


 

a.

Pursuant to Public Law(s) cited in paragraph b., below, contract funds shall not
be used to carry out any program of distributing sterile needles or syringes for
the hypodermic injection of any illegal drug.

 

b.

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

 

 

 

 

P.L. 108-7, Division G, Title V-General Provisions, Section 505

 

2003

 

10/1/02 - 9/30/03

 

 

17

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


ARTICLE H.8.  PRIVACY ACT


 

This procurement action requires the Contractor to do one or more of the
following: design, develop, or operate a system of records on individuals to
accomplish an agency function in accordance with the Privacy Act of 1974, Public
Law 93-579, December 31, 1974 (5 USC 552a) and applicable agency regulations. 
Violation of the Act may involve the imposition of criminal penalties.

 

The Privacy Act System of Records applicable to this project is Number
09-25-0200.  “This document may be accessed on the Internet at the following
URL: http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm.

 


ARTICLE H.9.  INTRODUCTION OF RODENTS AND RODENT PRODUCTS


 

No rodent or rodent product shall be delivered into the NIH, NIAID environment
(NIH) directly, or through collaborative research or holding facilities under
contract to NIAID except by permit.  Direct shipments to NIH from a commercial
colony will be considered exempt.  Non-exempt sources must be approved by permit
issued through the National Center for Research Resources (NCRR).  The permit
must be obtained by the Contractor prior to the shipment to NIH of the rodents
and/or rodent products.  The Contractor must be sure that this permit exists and
is current before transferring rodents or rodent products into the NIH, NIAID
environment.  Refusal or negligence to do so will be considered a material
breach of contract and may be treated as any other such material breach. 
Applications for permits should be submitted not less than 30 days prior to
shipping date to: NIH Veterinary Resources Branch (VRP), National Center for
Research Resources (NCRR), Scientific Services Branch, Laboratory Sciences
Section, Building 28A, Room 111, 28 LIBRARY DR MSC 5210, BETHESDA MD 20892-5210,
(301)496-2527.

 


ARTICLE H.10.  ANIMAL WELFARE


 

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals.  This policy may be accessed at
http://grants1.nih.gov/grants/olaw/references/phspol.htm

 


ARTICLE H.11.  RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS


 

UNDER GOVERNING POLICY, FEDERAL FUNDS ADMINISTERED BY THE PUBLIC HEALTH SERVICE
(PHS) SHALL NOT BE EXPENDED FOR RESEARCH INVOLVING LIVE VERTEBRATE ANIMALS
WITHOUT PRIOR APPROVAL BY THE OFFICE OF LABORATORY ANIMAL WELFARE (OLAW), OF AN
ASSURANCE TO COMPLY WITH THE PHS POLICY ON HUMANE CARE AND USE OF LABORATORY
ANIMALS.  THIS RESTRICTION APPLIES TO ALL PERFORMANCE SITES (e.g.  COLLABORATING
INSTITUTIONS, SUBCONTRACTORS, SUBGRANTEES) WITHOUT OLAW-APPROVED ASSURANCES,
WHETHER DOMESTIC OR FOREIGN.

 


ARTICLE H.12.  SALARY RATE LIMITATION LEGISLATION PROVISIONS

 

a.

 

Pursuant to Public Law(s) cited in paragraph b., below, no NIH Fiscal Year funds
may be used to pay the direct salary of an individual through this contract at a
rate in excess of applicable amount shown for the fiscal year covered.  Direct
salary is exclusive of fringe benefits, overhead, and general and administrative
expenses (also referred to as “indirect cost” or “facilities and administrative
(F&A) costs”).  Direct salary has the same meaning as the term “institutional
base salary.” An individual’s direct salary (or institutional base salary) is
the annual compensation that the contractor pays for an individual’s appointment
whether that individual’s time is spent on research, teaching, patient care or
other activities.  Direct salary (or institutional base salary) excludes any
income that an individual may be permitted to earn outside of duties to the
contractor.  The per year salary rate limit also applies to individuals proposed
under subcontracts.  It does not apply to fees paid to consultants.  If this is
a multiple year contract, it may be subject to unilateral modifications by the
Government if an individual’s salary rate exceeds any salary rate ceiling
established in future HHS appropriation acts.

 

b.

 

Public Law No.

 

Fiscal Year

 

Dollar Amount of Salary
Limitation*

 

 

 

 

 

 

 

 

 

P.L. 108-7, Division G, Title II-General Provisions, Section 204

 

2003

 

Executive Level 1

 

18

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


B.                                      DIRECT SALARIES WHICH WILL BE PAID WITH
FY-03 FUNDS ARE LIMITED TO THE EXECUTIVE LEVEL I RATE WHICH WAS IN EFFECT ON THE
DATE(S) THE EXPENSE WAS INCURRED.


 

--------------------------------------------------------------------------------

*For contract expenditures using FY-03 funds, the period 10/1/02 - 12/31/02 the
Executive Level rate is $166,700.  Effective 1/1/03, for contract expenditures
using FY-03 funds, the Executive Level 1 rate is increased to $171,900 and will
remain at that level until such time as it is determined to raise the Executive
Schedule annual rates.  See the web site listed below for Executive Schedule
rates of pay.

 

LINK to EXECUTIVE LEVEL SALARIES:  http://opm.gov.oca/PAYRATES/index.htm

(Click on “Executive Schedule” for the current Fiscal Year’s salary rate or
scroll down to the “General Schedule Salary Tables from Previous Years” to
locate the Executive Level salary rates from previous years.)

 


ARTICLE H.13.  PUBLICATION AND PUBLICITY


 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Institute of Allergy and Infectious Diseases, National Institutes of
Health Department of Health and Human Services, under Contract No.  N01-AI-
30052.”

 


ARTICLE H.14.  PRESS RELEASES


 


A.                                       PURSUANT TO PUBLIC LAW(S) CITED IN
PARAGRAPH B., BELOW, THE CONTRACTOR SHALL CLEARLY STATE, WHEN ISSUING
STATEMENTS, PRESS RELEASES, REQUESTS FOR PROPOSALS, BID SOLICITATIONS AND OTHER
DOCUMENTS DESCRIBING PROJECTS OR PROGRAMS FUNDED IN WHOLE OR IN PART WITH
FEDERAL MONEY: (1) THE PERCENTAGE OF THE TOTAL COSTS OF THE PROGRAM OR PROJECT
WHICH WILL BE FINANCED WITH FEDERAL MONEY; (2) THE DOLLAR AMOUNT OF FEDERAL
FUNDS FOR THE PROJECT OR PROGRAM; AND (3) THE PERCENTAGE AND DOLLAR AMOUNT OF
THE TOTAL COSTS OF THE PROJECT OR PROGRAM THAT WILL BE FINANCED BY
NONGOVERNMENTAL SOURCES.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

P.L. 108-7, Division G, Title V-General Provisions, Section 507

 

2003

 

10/1/02 - 9/30/03

 


ARTICLE H.15.  REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE


 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. 
The toll free number is 1-800-HHS-TIPS (1-800-447-8477).  All telephone calls
will be handled confidentially.  The e-mail address is Htips@os.dh.hs.gov and
the mailing address is:

 

 

Office of Inspector General

 

Department of Health and Human Services

 

TIPS HOTLINE

 

P.O.  Box 23489

 

Washington, D.C. 20026

 


ARTICLE H.16.  ANTI -LOBBYING


 


A.                                       PURSUANT TO PUBLIC LAW(S) CITED IN
PARAGRAPH C, BELOW, CONTRACT FUNDS SHALL NOT BE USED, OTHER THAN FOR NORMAL AND
RECOGNIZED EXECUTIVE-LEGISLATIVE RELATIONSHIPS, FOR PUBLICITY OR PROPAGANDA
PURPOSES, FOR THE PREPARATION, DISTRIBUTION, OR USE OF ANY KIT, PAMPHLET,
BOOKLET, PUBLICATION, RADIO, TELEVISION, OR VIDEO PRESENTATION DESIGNED TO
SUPPORT OR DEFEAT LEGISLATION PENDING BEFORE THE CONGRESS OR ANY STATE
LEGISLATURE, EXCEPT IN PRESENTATION TO THE CONGRESS OR ANY STATE LEGISLATURE
ITSELF.

 

19

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


B.                                      CONTRACT FUNDS SHALL NOT BE USED TO PAY
SALARY OR EXPENSES OF THE CONTRACTOR OR ANY AGENT ACTING FOR THE CONTRACTOR,
RELATED TO ANY ACTIVITY DESIGNED TO INFLUENCE LEGISLATION OR APPROPRIATIONS
PENDING BEFORE THE CONGRESS OR ANY STATE LEGISLATURE.

 

Public Law and Section No.

 

Fiscal Year

 

Period Covered

 

 

 

 

 

for a., above: P.L. 108-7, Division G, Title V-General Provisions, Section 503a

 

2003

 

10/1/02 - 9/30/03

 

 

 

 

 

for b., above: P.L. 108-7, Division G, Title V. General Provisions, Section 503b

 

2003

 

10/1/02 - 9/30/03


 


ARTICLE H.17.  OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES


 

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community.  NIH provides guidance, entitled, “Sharing
Biomedical Research Resources: Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,” (Federal Register Notice, December 23, 1999 [64
FR 72090]), concerning the appropriate terms for disseminating and acquiring
these research resources.  This guidance, found at:

http://ott.od.nih.gov/NewPages/64FR72090.pdf is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.

 

Note:  For the purposes of this Article, the terms, “research tools,” “research
materials,” and “research resources” are used interchangeably and have the same
meaning.

 


ARTICLE H.18.  PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORISM ACTIVITIES


 

The Contractor acknowledges that U. S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism.  It is the legal responsibility of the contractor to ensure
compliance with these Executive Orders and Laws.  This clause must be included
in all subcontracts issued under this contract.

 


ARTICLE H.19.  OFFICE OF HEALTH AND SAFETY - LABORATORY REGISTRATION/SELECT
AGENT TRANSFER PROGRAM


 

The awardee is responsible for ensuring that all work under this grant,
cooperative agreement, or contract complies with all Federal requirements
related to select agents including DCDs that can be found at
http://www.cdc.gov/od/ohs/1rsat.htm and NTH’s OBA that can be found at
http://grants1.nih.gov/grants/guide/notice-files/NOT-OD-02-052.htm.

 


ARTICLE H.20.  SELECT AGENT AWARDS TO FOREIGN CONTRACTORS STATUS


 

This award includes research involving Select Agents (see 42 CFR 73 for the
Select Agent list; and 7 CFR 331 and 9 CFR 121 for the relevant animal and plant
pathogens).  Before using contract funds for any work directly involving the
Select Agents, the contractor must provide information satisfactory to the NIH
that a process equivalent to that described in 42 CFR 73 for US institutions is
in place and will be administered for all Select Agent work covered by the
contract.  The contractor must address the following key elements for their
institution: safety; security; training; procedures for ensuring that only
approved/appropriate individuals have access to the Select Agents; and any
applicable laws, regulations and policies equivalent to 42 CFR 73.

 


ARTICLE H.21.  POSSESSION, USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR
TOXINS


 

Work involving select biological agents or toxins shall not be conducted under
this contract until the contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
select agents.

 

For possession, use and transfer of biological agents or toxins that have been
determined to have the potential to pose a severe threat to:  1) public health
and safety; 2) both human and animal health; animal health, or animal products;
and/or 3) plant health or plant products, registration information must be
submitted to the Centers for Disease Control and Prevention,

 

20

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Department of Health and Human Services (DHHS) or the Animal and Plant Health
inspection Service (APHIS), U.S.  Department of Agriculture (USDA) as
applicable.

 

Listings of HHS select agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/sap.

 

21

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

PART II - CONTRACT CLAUSES

 


SECTION I - CONTRACT CLAUSES


 


ARTICLE I.1.  GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)


 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text.  Upon request, the
Contracting Officer will make their full text available.  Also, the full text of
a clause may be accessed electronically at this address:
http://www.arpet.gov/far/.

 


A.                                       FEDERAL ACQUISITION REGULATION (FAR)
(48 CFR CHAPTER 1) CLAUSES:

 

FAR
CLAUSE NO.

 

DATE

 

TITLE

 

 

 

 

 

52.202-1

 

Dec 2001

 

Definitions

 

 

 

 

 

52.203-3

 

Apr 1984

 

Gratuities (Over $100,000)

 

 

 

 

 

52.203-5

 

Apr 1984

 

Covenant Against Contingent Fees (Over $100,000)

 

 

 

 

 

52.203-6

 

Jul 1995

 

Restrictions on Subcontractor Sales to the Government (Over $100,000)

 

 

 

 

 

52.203-7

 

Jul 1995

 

Anti-Kickback Procedures(Over $100,000)

 

 

 

 

 

52.203-8

 

Jan 1997

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)

 

 

 

 

 

52.203-10

 

Jan 1997

 

Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)

 

 

 

 

 

52.203-12

 

Jun 2003

 

Limitation on Payments to Influence Certain Federal Transactions (Over $100,000)

 

 

 

 

 

52.204-4

 

Aug 2000

 

Printed or Copied Double-Sided on Recycled Paper (Over $100,000)

 

 

 

 

 

52.209-6

 

Jul 1995

 

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $25,000)

 

 

 

 

 

52.215-2

 

Jun 1999

 

Audit and Records - Negotiation (Over $100,000)

 

 

 

 

 

52.215-8

 

Oct 1997

 

Order of Precedence - Uniform Contract Format

 

 

 

 

 

52.215-10

 

Oct 1997

 

Price Reduction for Defective Cost or Pricing Data

 

 

 

 

 

52.215-12

 

Oct 1997

 

Subcontractor Cost or Pricing Data (Over $500,000)

 

 

 

 

 

52.215-14

 

Oct 1997

 

Integrity of Unit Prices (Over $100,000)

 

 

 

 

 

52.215-15

 

Dec 1998

 

Pension Adjustments and Asset Reversions

 

 

 

 

 

52.215-18

 

Oct 1997

 

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

 

 

 

 

 

52.215-19

 

Oct 1997

 

Notification of Ownership Changes

 

 

 

 

 

52.215-21

 

Oct 1997

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data - Modifications

 

22

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

52.216-7

 

Dec 2002

 

Allowable Cost and Payment

 

 

 

 

 

52.216-8

 

Mar 1997

 

Fixed Fee

 

 

 

 

 

52.219-8

 

Oct 2000

 

Utilization of Small Business Concerns (Over $100,000)

 

 

 

 

 

52.219-9

 

Jan 2002

 

Small Business Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.219-16

 

Jan 1999

 

Liquidated Damages - Subcontracting Plan (Over $500,000)

 

 

 

 

 

52.222-2

 

Jul 1990

 

Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract.)

 

 

 

 

 

52.222-3

 

Jun 2003

 

Convict Labor

 

 

 

 

 

52.222-26

 

Apr 2002

 

Equal Opportunity

 

 

 

 

 

52.222-35

 

Dec 2001

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

 

 

 

 

52.222-36

 

Jun 1998

 

Affirmative Action for Workers with Disabilities

 

 

 

 

 

52.222-37

 

Dec 2001

 

Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

 

 

 

 

52.223-6

 

May 2001

 

Drug-Free Workplace

 

 

 

 

 

52.223-14

 

Jun 2003

 

Toxic Chemical Release Reporting

 

 

 

 

 

52.225-1

 

Jun 2003

 

Buy American Act - Supplies

 

 

 

 

 

52.225-13

 

Jun 2003

 

Restrictions on Certain Foreign Purchases

 

 

 

 

 

52.227-1

 

Jul 1995

 

Authorization and Consent, Alternate I (Apr 1984)

 

 

 

 

 

52.227-2

 

Aug 1996

 

Notice and Assistance Regarding Patent and Copyright Infringement (Over
$100,000)

 

 

 

 

 

52.227-11

 

Jun 1997

 

Patent Rights - Retention by the Contractor (Short Form) (Note: In accordance
with FAR 27.303(a)(2), paragraph (f) is modified to include the requirements in
FAR 27.303(a)(2)(1) through (iv). The frequency of reporting in (I) is annual.

 

 

 

 

 

52.227-14

 

Jun 1987

 

Rights in Data - General

 

 

 

 

 

52.232-9

 

Apr 1984

 

Limitation on Withholding of Payments

 

 

 

 

 

52.232-17

 

Jun 1996

 

Interest (Over $100,000)

 

 

 

 

 

52.232-20

 

Apr 1984

 

Limitation of Cost

 

 

 

 

 

52.232-23

 

Jan 1986

 

Assignment of Claims

 

 

 

 

 

52.232-25

 

Feb 2002

 

Prompt Payment, Alternate I (Feb 2002)

 

 

 

 

 

52.232-34

 

May 1999

 

Payment by Electronic Funds Transfer-Other Than Central Contractor Registration

 

 

 

 

 

52.233-1

 

Jul 2002

 

Disputes

 

 

 

 

 

52.233-3

 

Aug 1996

 

Protest After Award, Alternate I (Jun 1985)

 

 

 

 

 

52.242-1

 

Apr 1984

 

Notice of Intent to Disallow Costs

 

23

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

52.242-3

 

May 2001

 

Penalties for Unallowable Costs (Over $500,000)

 

 

 

 

 

52.242-4

 

Jan 1997

 

Certification of Final Indirect Costs

 

 

 

 

 

52.242-13

 

Jul 1995

 

Bankruptcy (Over $100,000)

 

 

 

 

 

52.243-2

 

Aug 1987

 

Changes - Cost Reimbursement, Alternate V (Apr 1984)

 

 

 

 

 

52.244-2

 

Aug 1998

 

Subcontracts, Alternate II (Aug 1998) *If written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

 

 

 

 

 

52.244-5

 

Dec 1996

 

Competition in Subcontracting (Over $100,000)

 

 

 

 

 

52.245-5

 

Jun 2003

 

Government Property (Cost-Reimbursement, Time and Material, or Labor-Hour
Contract)

 

 

 

 

 

52.246-23

 

Feb 1997

 

Limitation of Liability (Over $100,000)

 

 

 

 

 

52.249-6

 

Sep 1996

 

Termination (Cost-Reimbursement)

 

 

 

 

 

52.249-14

 

Apr 1984

 

Excusable Delays

 

 

 

 

 

52.253-1

 

Jan 1991

 

Computer Generated Forms

 


B.                                      DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3) CLAUSES:

 

HHSAR
CLAUSE
NO.

 

DATE

 

TITLE

 

 

 

 

 

352.202-1

 

Jan 2001

 

Definitions - with Alternate paragraph (h) (Jan 2001)

 

 

 

 

 

352.216-72

 

Oct 1990

 

Additional Cost Principals

 

 

 

 

 

352.228-7

 

Dec 1991

 

Insurance - Liability to Third Persons

 

 

 

 

 

352.232-9

 

Apr 1984

 

Withholding of Contract Payments

 

 

 

 

 

352.233-70

 

Apr 1984

 

Litigation and Claims

 

 

 

 

 

352.242-71

 

Apr 1984

 

Final Decisions on Audit Findings

 

 

 

 

 

352.270-5

 

Apr 1984

 

Key Personnel

 

 

 

 

 

352.270-6

 

Jul 1991

 

Publications and Publicity

 

 

 

 

 

352.270-7

 

Jan 2001

 

Paperwork Reduction Act

 

[ End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - Rev.  6/2003].

 


ARTICLE I.2.  AUTHORIZED SUBSTITUTION OF CLAUSES


 

ARTICLE I. 1. of this SECTION is hereby modified as follows:

 

FAR Clause 52.232-20, LIMITATION OF COST, is deleted in its entirety and FAR
Clause 52.232-22, LIMITATION OF FUNDS (APRIL 1984) is substituted therefor. 
Note: When this contract is fully funded, FAR Clause 52.232-22, LIMITATION OF
FUNDS will no longer apply and FAR Clause 52.232-20, LIMITATION OF COST will
become

 

24

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

applicable.

 


ARTICLE I.3.  ADDITIONAL CONTRACT CLAUSES


 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text.  Upon request, the
Contracting Officer will make their full text available.

 


A.                                      FEDERAL ACQUISITION REGULATION (FAR) (48
CFR CHAPTER 1) CLAUSES


 

(1)                                  FAR 52.215-17, WAIVER OF FACILITIES CAPITAL
COST OF MONEY (OCTOBER 1997).

 

(2)                                  FAR 52.219-4, NOTICE OF PRICE EVALUATION
PREFERENCE FOR HUBZONE SMALL BUSINESS CONCERNS (JANUARY 1999).

 

“(c)                            Waiver of evaluation preference……

 

[ ]                                     Offeror elects to waive the evaluation
preference.”

 

(3)                                  FAR 52.219-23, NOTICE OF PRICE EVALUATION
ADJUSTMENT FOR SMALL DISADVANTAGED BUSINESS CONCERNS (JUNE 2003).

 

“(b)                           Evaluation adjustment.  (1) The Contracting
Officer will evaluate offers by adding a factor of 10% to the price of all
offers, except—…”

 

(4)                                  FAR 52.224- 1, PRIVACY ACT NOTIFICATION
(APRIL 1984)

 

(5)                                  FAR 52.224-2, PRIVACY ACT (APRIL 1984)

 

(6)                                  FAR 52.225-5, TRADE AGREEMENTS ACT

 

(7)                                  FAR 52.227-14, RIGHTS IN DATA - GENERAL
(JUNE 1987)

 

(8)                                  FAR 52.242-3, PENALTIES FOR UNALLOWABLE
COSTS (MAY 2001).

 

(9)                                  FAR 52.247-63, PREFERENCE FOR U.S.  FLAG
AIR CARRIERS (JUNE 2003)

 


B.                                      DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CHAPTER 3) CLAUSES:


 

(1)                                  HHSAR 352.223-70, SAFETY AND HEALTH
(JANUARY 2001).  [THIS CLAUSE IS PROVIDED IN FULL TEXT IN SECTION J -
ATTACHMENTS.]

 

(2)                                  HHSAR 352.270-8, PROTECTION OF HUMAN
SUBJECTS (JANUARY 2001).

 

Note:  The Office for Human Research Protections (OHRP), Office of the Secretary
(OS), Department of Health and Human Services (DHHS) is the office responsible
for oversight of the Protection of Human subjects and should replace Office for
Protection from Research Risks (OPRR), National institutes of Health (NIH)
wherever it appears in this clause.

 

(3)                                  HHSAR 352.270-9, CARE OF LIVE VERTEBRATE
ANIMALS (JANUARY 2001).

 


C.                                       NATIONAL INSTITUTES OF HEALTH (NIH)
RESEARCH CONTRACTING (RC) CLAUSES:


 

The following clauses are attached and made a part of this contract:

 

(1)                                  NIH (RC)-7, PROCUREMENT OF CERTAIN
EQUIPMENT (APRIL 1984) (OMB BULLETIN 81-16).

 

(2)                                  NIH(RC) [   ], RESEARCH PATIENT CARE COSTS
(4/1/84).

 

25

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 


ARTICLE I.4.  ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT


 

This contract incorporates the following clauses in full text.

 

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:

 


A.                                       FAR CLAUSE 52.244-6, SUBCONTRACTS FOR
COMMERCIAL ITEMS (APRIL 2003)


 

(a)                      Definitions.  As used in this clause-

 

Commercial item, has the meaning contained in the clause at 52.202-1,
Definitions.

 

Subcontract, includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

(b)                     To the maximum extent practicable, the Contractor shall
incorporate, and require its subcontractors at all tiers to incorporate,
commercial items or nondevelopmental items as components of items to be supplied
under this contract.

 

(c)                      (1)  The Contractor shall insert the following clauses
in subcontracts for commercial items:

 

(i)            52.219-8, Utilization of Small Business Concerns (OCT 2000) (15
U.S.C.  637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities.  If the subcontract (except subcontracts to small
business concerns) exceeds $500,000 ($1,000,000 for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.

 

(ii)           52.222-26, Equal Opportunity (APR 2002) (E.O.  11246).

 

(iii)          52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C. 
4212(a)).

 

(iv)          52.222-36, Affirmative Action for Workers with Disabilities (JUN
1998) (29 U.S.C.  793).

 

(v)           52.247-64, Preference for Privately Owned U.S. - Flag Commercial
Vessels (APR 2003) (46 U.S.C.  Appx 1241 and 10 U.S.C.  2631) (flow down
required in accordance with paragraph (d) of FAR clause 52.247 64).

 

(2)                                  While not required, the Contractor may flow
down to subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

 

(d)                                 The Contractor shall include the terms of
this clause, including this paragraph (d), in subcontracts awarded under this
contract.

 

26

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

PART III

 


SECTION J - LIST OF ATTACHMENTS


 

The following documents are attached and incorporated in this contract:

 

1.                                       Statement of Work, September 30, 2003,
3 pages.

 

2.                                       Invoice/Financing Request and Contract
Financial Reporting Instructions for NIH Cost-Reimbursement Type Contracts,
NIH(RC)-4, (5/97), 5 pages.

 

3.                                       Inclusion Enrollment Report, 5/01
(Modified OAMP: 10/01), 1 page.

 

4.                                       Annual Technical Progress Report Format
for Each Study, July 1994, 1 page.

 

5.                                       Safety and Health, HHSAR Clause
352.223-70, (1/01), 1 page.

 

6.                                       Procurement of Certain Equipment,
NIH(RC)-7, 4/1/84, 1 page.

 

7.                                       Research Patient Care Costs,
NIH(RC)-11, 4/1/84, 1 page.

 

8.                                       Report of Government Owned, Contractor
Held Property, 1 page.

 

27

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

PART IV

 


SECTION K - REPRESENTATIONS AND CERTIFICATIONS


 

The following documents are incorporated by reference in this contract:

 

1.                                       Representations and Certifications,
dated September 4, 2003

 

2.                                       Human Subjects Assurance Identification
Number FWA00004876, dated June 6, 2003

 

3.                                       Animal Welfare Assurance Number for
Subcontractor DSTL, A5537-01, dated October 7, 2002.

 

END of the SCHEDULE
(CONTRACT)

 

28

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Statement of Work

 

[***]

 

Statement of Work

 

ATTACHMENT 1

(September 30, 2003)

 

Page 1

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Statement of Work

 

[***]

 

Statement of Work

 

ATTACHMENT 1

(September 30, 2003)

 

Page 2

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

Statement of Work

 

[***]

 

Statement of Work

 

ATTACHMENT 1

(September 30, 2003)

 

Page 3

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING
INSTRUCTIONS FOR NIH COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4

 

General:  The contractor shall submit claims for reimbursement in the manner and
format described herein and as illustrated in the sample invoice/financing
request.

 

Format:  Standard Form 1034, “Public Voucher for Purchases and Services Other
Than Personal,” and Standard Form 1035, “Public Voucher for Purchases and
Services Other Than Personal— Continuation Sheet,” or reproduced copies of such
forms marked ORIGINAL should be used to submit claims for reimbursement.  In
lieu of SF-1034 and SF-1035, claims may be submitted on the payee’s letter-head
or self-designed form provided that it contains the information shown on the
sample invoice/financing request.

 

Number of Copies:  As indicated in the Invoice Submission Clause in the
contract.

 

Frequency:  Invoices/financing requests submitted in accordance with the Payment
Clause shall he submitted monthly unless otherwise authorized by the contracting
officer.

 

Cost Incurrence Period:  Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

 

Billing of Costs Incurred:  If billed costs include: (1) costs of a prior
billing period, but not previously billed; or (2) costs incurred during the
contract period and claimed after the contract period has expired, the amount
and month(s) in which such costs were incurred shalt be cited.

 

Contractor’s Fiscal Year:  Invoices/financing requests shall be prepared in such
a manner that costs claimed can be identified with the contractor’s fiscal year.

 

Currency:  All NIH contracts are expressed in United States dollars.  When
payments are made in a currency other than United States dollars, billings on
the contract shall be expressed, and payment by the United States Government
shall be made, in that other currency at amounts coincident with actual costs
incurred.  Currency fluctuations may not be a basis of gain or loss to the
contractor.  Notwithstanding the above, the total of all invoices paid under
this contract may not exceed the United States dollars authorized.

 

Costs Requiring Prior Approval:  Costs requiring the contracting officer’s
approval, which are not set forth in an Advance Understanding in the contract
shall be so identified and reference the Contracting Officer’s Authorization
(COA) Number.  In addition, any cost set forth in an Advance Understanding shall
be shown as a separate line item on the request.

 

Invoice/Financing Request Identification:  Each invoice/financing request shall
be identified as either:

 

(a)                                  Interim Invoice/Contract Financing Request
- These are interim payment requests submitted during the contract performance
period.

 

(b)                                 Completion Invoice - The completion invoice
is submitted promptly upon completion of the work; but no later than one year
from the contract completion date, or within 120 days after settlement of the
final indirect cost rates covering the year in which this contract is physically
complete (whichever date is later).  The completion invoice should be submitted
when all costs have been assigned to the contract and all performance provisions
have been completed.

 

(c)                                  Final Invoice - A final invoice may be
required after the amounts owed have been settled between the Government and the
contractor (e.g., resolution of all suspensions and audit exceptions).

 

Preparation and Itemization of the Invoice/Financing Request:  The contractor
shall furnish the information set forth in the explanatory notes below.  These
notes are keyed to the entries on the sample invoice/financing request.

 

(a)                                  Designated Billing Office Name and Address
- Enter the designated billing office and address, identified in the Invoice
Submission Clause of the contract, on all copies of the invoice/financing
request.

 

(b)                                 Invoice/Financing Request Number - Insert
the appropriate serial number of the invoice/financing request.

 

(c)                                  Date Invoice/Financing Request Prepared -
Insert the date the invoice/financing request is prepared.

 

NIH(RC)-4

ATTACHMENT 2

Rev. 5/91

Page 1

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

(d)           Contract Number and Date - Insert the contract number and the
effective date of the contract.

 

(e)           Payee’s Name and Address - Show the contractors name (as it
appears in the contract), correct address, and the title and phone number of the
responsible official to whom payment is to be sent.  When an approved assignment
has been made by the contractor, or a different payee has been designated, then
insert the name and address of the payee instead of the contractor.

 

(f)            Total Estimated Cost of Contract - Insert the total estimated
cost of the contract, exclusive of fixed-fee.  For incrementally funded
contracts, enter the amount currently obligated and available for payment.

 

(g)           Total Fixed-Fee - Insert the total fixed-fee (where applicable). 
For incrementally funded contracts, enter the amount currently obligated and
available for payment.

 

(h)           Billing Period - Insert the beginning and ending dates (month,
day, and year) of the period in which costs were incurred and for which
reimbursement is claimed.

 

(i)            Incurred Cost - Current - Insert the amount billed for the major
cost elements, adjustments, and adjusted amounts for the current period.

 

(j)            Incurred Cost - Cumulative - Insert the cumulative amounts billed
for the major cost elements and adjusted amounts claimed during this contract.

 

(k)           Direct Costs - Insert the major cost elements.  For each element,
consider the application of the paragraph entitled “Costs Requiring Prior
Approval” on page 1 of these instructions.

 

(1)           DIRECT LABOR - INCLUDE SALARIES AND WAGES PAID (OR ACCRUED) FOR
DIRECT PERFORMANCE OF THE CONTRACT.  FOR KEY PERSONNEL, LIST EACH EMPLOYEE ON A
SEPARATE LINE.  LIST OTHER EMPLOYEES AS ONE AMOUNT UNLESS OTHERWISE REQUIRED BY
THE CONTRACT.

 

(2)           FRINGE BENEFITS - LIST ANY FRINGE BENEFITS APPLICABLE TO DIRECT
LABOR AND BILLED AS A DIRECT COST.  FRINGE BENEFITS INCLUDED IN INDIRECT COSTS
SHOULD NOT BE IDENTIFIED HERE.

 

(3)           ACCOUNTABLE PERSONAL PROPERTY - INCLUDE PERMANENT RESEARCH
EQUIPMENT AND GENERAL PURPOSE EQUIPMENT HAVING A UNIT ACQUISITION COST OF S1,000
OR MORE AND HAVING AN EXPECTED SERVICE LIFE OF MORE THAN TWO YEARS, AND
SENSITIVE PROPERTY REGARDLESS OF COST (SEE THE DHHS CONTRACTOR’S GUIDE FOR
CONTROL OF GOVERNMENT PROPERTY).  SHOW PERMANENT RESEARCH EQUIPMENT SEPARATE
FROM GENERAL PURPOSE EQUIPMENT.  PREPARE AND ATTACH FORM HHS-565, “REPORT OF
ACCOUNTABLE PROPERTY,” IN ACCORDANCE WITH THE FOLLOWING INSTRUCTIONS:

 

List each item for which reimbursement is requested.  A reference shall be made
to the following (as applicable):

 

·                                          The item number for the specific
piece of equipment listed in the Property Schedule.

 

·                                          The Contracting Officer’s
Authorization letter and number, if the equipment is not covered by the Property
Schedule.

 

·                                          Be preceded by an asterisk (*) if the
equipment is below the approval level.

 

(4)           MATERIALS AND SUPPLIES- INCLUDE EQUIPMENT WITH UNIT COSTS OF LESS
THAN $1,000 OR AN EXPECTED SERVICE LIFE OF TWO YEARS OR LESS, AND CONSUMABLE
MATERIAL AND SUPPLIES REGARDLESS OF AMOUNT.

 

(5)           PREMIUM PAY - LIST REMUNERATION IN EXCESS OF THE BASIC HOURLY
RATE.

 

(6)           CONSULTANT FEE - LIST FEES PAID TO CONSULTANTS.  IDENTIFY
CONSULTANT BY NAME OR CATEGORY AS SET FORTH IN THE CONTRACT’S ADVANCE
UNDERSTANDING OR IN THE COA LETTER, AS WELL AS THE EFFORT (I.E., NUMBER OF
HOURS, DAYS, ETC.) AND RATE BEING BILLED.

 

(7)           TRAVEL - INCLUDE DOMESTIC AND FOREIGN TRAVEL.  FOREIGN TRAVEL IS
TRAVEL OUTSIDE OF CANADA, THE UNITED STATES AND ITS TERRITORIES AND
POSSESSIONS.  HOWEVER, FOR AN ORGANIZATION LOCATED OUTSIDE CANADA, THE UNITED
STATES AND ITS TERRITORIES AND POSSESSIONS, FOREIGN TRAVEL MEANS TRAVEL OUTSIDE
THAT COUNTRY.  FOREIGN TRAVEL MUST BE

 

NIH(RC)-4

ATTACHMENT 2

Rev. 5/91

Page 2

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

(8)           BILLED SEPARATELY FROM DOMESTIC TRAVEL.

 

(9)           SUBCONTRACT COSTS - LIST SUBCONTRACTOR(S) BY NAME AND AMOUNT
BILLED.

 

(10)         OTHER - LIST ALL OTHER DIRECT COSTS IN TOTAL UNLESS EXCEEDING
$1,000 IN AMOUNT.  IF OVER $1,000, LIST COST ELEMENTS AND DOLLAR AMOUNTS
SEPARATELY.  IF THE CONTRACT CONTAINS RESTRICTIONS ON ANY COST ELEMENT, THAT
COST ELEMENT MUST BE LISTED SEPARATELY.

 

(l)            Cost of Money (COM) - Cite the COM factor and base in effect
during the time the cost was incurred and for which reimbursement is claimed_

 

(m)          Indirect Costs-Overhead - Identify the cost base, indirect cost
rate, and amount billed for each indirect cost category.

 

(n)           Fixed-Fee Earned - Cite the formula or method of computation for
the fixed-fee (if any).  The fixed-fee must be claimed as provided for by the
contract.

 

(o)           Total Amounts Claimed - Insert the total amounts claimed for the
current and cumulative periods.

 

(p)           Adjustments - Include amounts conceded by the contractor,
outstanding suspensions, and/or disapprovals subject to appeal.

 

(q)           Grand Totals

 

The contracting officer may require the contractor to submit detailed support
for costs claimed on one or more interim invoices/financing requests.

 

NIH(RC)-4

ATTACHMENT 2

Rev. 5/91

Page 3

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

FINANCIAL REPORTING INSTRUCTIONS:

 

These instructions are keyed to the Columns on the sample invoice/financing
request.

 

Column A - Expenditure Category - Enter the expenditure categories required by
the contract.

 

Column B - Cumulative Percentage of Effort/Hrs.-Negotiated - Enter the
percentage of effort or number of hours agreed to doing contract negotiations
for each employee or labor category listed in Column A.

 

Column C - Cumulative Percentage of Effort/Hrs.-Actual - Enter the percentage of
effort or number of hours worked by each employee or labor category listed in
Column A.

 

Column D - Incurred Cost-Current - Enter the costs, which were incurred during
the current period.

 

Column E-Incurred Cost-Cumulative - Enter the cumulative cost to date.

 

Column F - Cost at Completion - Enter data only when the contractor estimates
that a particular expenditure category will vary from the amount negotiated. 
Realistic estimates are essential.

 

Column G - Contract Amount - Enter the costs agreed to during contract
negotiations for all expenditure categories listed in Column A.

 

Column H - Variance (Over or Under) - Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F.  This column need not be filled in when Column F is
blank.  When a line item varies by plus or minus 10 percent, i.e., the
percentage arrived at by dividing Column F by Column G, an explanation of the
variance should be submitted.  In the case of an overrun (net negative
variance), this submission shall not be deemed as notice under the Limitation of
Cost (Funds) Clause of the contract.

 

Modifications: Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.

 

Expenditures Not Negotiated: An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G.  Column H will of course show a 100 percent variance
and will be explained along with those identified under H above.

 

NIH(RC)-4

ATTACHMENT 2

Rev. 5/91

Page 4

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

SAMPLE INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORT

 

(a)

Billing Office Name and Address

 

 

 

NATIONAL INSTITUTES OF HEALTH

 

National Institute of Allergy and Infectious Diseases.

 

Room 2230, MSC 7612

 

6700-B Rockledge Drive

 

Bethesda, MD 20892-7612

 

 

(b)

Invoice/Financing Request No.

 

 

(c)

Date Invoice Prepared

 

 

(d)

Contract No.

 

 

Effective Date

 

 

(e)

Payee’s Name and Address

 

 

 

ABC CORPORATION

 

100 Main Street

 

Anywhere, USA zip code

 

 

Attn:

Name, Title, & Phone Number of Official to Whom Payment is Sent

 

 

(f)

Total Estimated Cost

 

 

(g)

Total Fixed Fee

 

 

(h)

This invoice/financing request represents reimbursable costs for the period
from                to                

 

 

 

Cumulative Percentage of
Effort/Hrs.

 

Incurred Cost

 

Cost at
Completion
F

 

Contract
Amount
G

 

Variance
H

 

Expenditure Category*
A

 

Negotiated
B

 

Actual
C

 

(i) Current
D

 

(j) Cumulative
E

 

(k)  Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) Direct Labor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) Fringe Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) Accountable Property (attach HHS-565)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4) Materials & Supplies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5) Premium Pay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6) Consultant Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7) Travel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8) Subcontracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(9) Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l)  Cost of Money

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(m)  Overhead

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G&A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(n)  Fixed Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(o)  Total Amount Claimed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(p)  Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(q)  Grand Totals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I certify that all payments are for appropriate purposes and in accordance with
the contract.

 

 

 

 

 

 

 

        (Name of Official)

 

       (Title)

 

 

--------------------------------------------------------------------------------

* Attach details as specified in the contract

 

NIH(RC)-4

ATTACHMENT 2

Rev. 5/91

Page 5

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

INCLUSION ENROLLMENT REPORT

 

This report format should NOT be used for data collection from study
participants

 

Study Title:

 

 

 

Total Enrollment:

Protocol Number:

Contract Number:

 

 

PART A.  TOTAL ENROLLMENT REPORT:  Number of Subjects Enrolled to Date
(Cumulative) by Ethnicity and Race

 

 

 

Sex/Gender

 

 

Females

 

Males

 

Unknown or Not Reported

 

Total

Ethnic Category

 

 

 

 

 

 

 

 

Hispanic or Latino

 

 

 

 

 

 

 

 

Not Hispanic or Latino

 

 

 

 

 

 

 

 

Unknown (Individuals not reporting ethnicity)

 

 

 

 

 

 

 

 

Ethnic Category: Total of All Subjects*

 

 

 

 

 

 

 

 

Racial Categories

 

 

 

 

 

 

 

 

American Indian/Alaska Native

 

 

 

 

 

 

 

 

Asian

 

 

 

 

 

 

 

 

Native Hawaiian or Other Pacific Islander

 

 

 

 

 

 

 

 

Black or African American

 

 

 

 

 

 

 

 

White

 

 

 

 

 

 

 

 

More than one race

 

 

 

 

 

 

 

 

Unknown or not reported

 

 

 

 

 

 

 

 

Racial Categories: Total of All Subjects*

 

 

 

 

 

 

 

 

 

PART B.  HISPANIC ENROLLMENT REPORT:  Number of Hispanics or Latinos Enrolled to
Date (Cumulative)

 

 

 

Females

 

Males

 

Unknown or Not Reported

 

Total

Racial Categories

 

 

 

 

 

 

 

 

American Indian or Alaska Native

 

 

 

 

 

 

 

 

Asian

 

 

 

 

 

 

 

 

Native Hawaiian or Other Pacific Islander

 

 

 

 

 

 

 

 

Black or African American

 

 

 

 

 

 

 

 

White

 

 

 

 

 

 

 

 

More Than One Race

 

 

 

 

 

 

 

 

Unknown or not reported

 

 

 

 

 

 

 

 

Racial Categories: Total of Hispanics or Latinos**

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*These totals must agree

**These totals must agree

 

Inclusion Enrollment Report

ATTACHMENT 3

5/2001 (Modified OAMP: 10/2001)

 

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

ANNUAL TECHNICAL PROGRESS REPORT FORMAT

 

Study Title:

Date:

 

Provide the number of subject enrolled in the study to date according to the
following categories:

 

 

 

American
Indian or
Alaskan
Native

 

Asian or
Pacific
Islander

 

Black,
not of
Hispanic
Origin

 

Hispanic

 

White,
not of
Hispanic
Origin

 

Other
or
Unknown

 

Total

 

Female

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Male

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unknown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subpopulations of the minority groups should also be reported, using a similar
format.

 

Annual Technical Progress Report Format

ATTACHMENT 4

July, 1994

 

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2001)

 

(a)                                  To help ensure the protection of the life
and health of all persons and to help prevent damage to property, the Contractor
shall comply with all Federal, State and local laws and regulations applicable
to the work being performed under the contract.  These laws are implemented
and/or enforced by the Environmental Protection Agency, Occupational Safety and
Health Administration and other agencies at the Federal, State and local levels
(Federal, State and local regulatory/enforcement agencies).

 

(b)                                 Further, the Contractor shall take or cause
to be taken additional safety measures as the Contracting Officer in conjunction
with the project or other appropriate officer, determines to be reasonably
necessary.  If compliance with these additional safety measures results in an
increase or decrease in the cost or time required for performance of any part of
work under this contract, an equitable adjustment will be made in accordance
with the applicable “Changes” Clause set forth in this contract.

 

(c)                                  The Contractor shall maintain an accurate
record of, and promptly report to the Contracting Officer, all accidents or
incidents resulting in the exposure of persons to toxic substances, hazardous
materials or hazardous operations; the injury or death of any person; and/or
damage to property incidental to work performed under the contract and all
violations for which the Contractor has been cited by any Federal, State or
local regulatory/enforcement agency.  The report shall include a copy of the
notice of violation and the findings of any inquiry or inspection, and an
analysis addressing the impact these violations may have on the work remaining
to be performed.  The report shall also state the required action(s), if any, to
be taken to correct any violation(s) noted by the Federal, State or local
regulatory/enforcement agency and the time frame allowed by the agency to
accomplish the necessary corrective action.

 

(d)                                 If the Contractor fails or refuses to comply
promptly with the Federal, State or local regulatory/enforcement agency’s
directive(s) regarding any violation(s) and prescribed corrective action(s), the
Contracting Officer may issue an order stopping all or part of the work until
satisfactory corrective action (as approved by the Federal, State or local
regulatory/enforcement agencies) has been taken and documented to the
Contracting Officer.  No part of the time lost due to any stop work order shall
be subject to a claim for extension of time or costs or damages by the
Contractor.

 

(e)                                  The Contractor shall insert the substance
of this clause in each subcontract involving toxic substances, hazardous
materials, or operations.  Compliance with the provisions of this clause by
subcontractors will be the responsibility of the Contractor.

 

(End of clause)

 

Safety and Health Clause

ATTACHMENT 5

HHSAR 352.223-70, (1/01)

 

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

PROCUREMENT OF CERTAIN EQUIPMENT

 

Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

 

67 -

Photographic Equipment

69 -

Training Aids and Devices

70 -

General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045-ADP Supplies and Support Equipment.)

71 -

Furniture

72 -

Household and Commercial Furnishings and Appliances

74 -

Office Machines and Visible Record Equipment

77 -

Musical Instruments, Phonographs, and Home-type Radios

78 -

Recreational and Athletic Equipment

 

When equipment in these Federal Supply Groups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a contract.  Extensions or
renewals of approved existing leases or rentals for equipment in these Federal
Supply Groups are excluded from the provisions of this article.

 

NIH(RC)-7 (4/1/84)

ATTACHMENT 6

OMB Bulletin 81-16

 

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

RESEARCH PATIENT CARE COSTS

 

(a)                                  Research patient care costs are the costs
of routine and ancillary services provided to patients participating in research
programs described in this contract.

 

(b)                                 Patient care costs shall be computed in a
manner consistent with the principles and procedures used by the Medicare
Program for determining the part of Medicare reimbursement based on reasonable
costs.  The Diagnostic Related Group (DRG) prospective reimbursement method used
to determine the remaining portion of Medicare reimbursement shall not be used
to determine patient care costs.  Patient care rates or amounts shall be
established by the Secretary of HHS or his duly authorized representative.

 

(c)                                  Prior to submitting an invoice for patient
care costs under this contract, the contractor must make every reasonable effort
to obtain third party payment, where third party payors (including Government
agencies) are authorized or are under a legal obligation to pay all or a portion
of the charges incurred under this contract for patient care.

 

(d)                                 The contractor must maintain adequate
procedures to identify those research patients participating in this contract
who are eligible for third party reimbursement.

 

(e)                                  Only those charges not recoverable from
third party payors or patients and which are consistent with the terms and
conditions of the contract are chargeable to this contract.

 

NIH(RC)-11

ATTACHMENT 7

(4/1/84)

 

 

--------------------------------------------------------------------------------


 

Contract No. N01-AI-30052

 

REPORT OF GOVERNMENT OWNED, CONTRACTOR HELD PROPERTY

 

CONTRACTOR:

CONTRACT NUMBER

 

 

ADDRESS

REPORT DATE:

 

 

 

FISCAL YEAR:

 

 

 

 

 

 

 

BEGINNING OF
PERIOD

 

ADJUSTMENTS

 

END OF PERIOD

 

CLASSIFICATION

 

#ITEMS

 

VALUE

 

GFP
ADDED

 

CAP ADDED

 

DELETIONS

 

#ITEMS

 

VALUE

 

LAND>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAND<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER REAL>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER REAL<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER CONST>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER CONST<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANT EQUIP>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANT EQUIP<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TOOLING>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TOOLING<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TEST EQUIP>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TEST EQUIP<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY PECULIAR>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY PECULIAR<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MATERIAL>=$25K (CUMULATIVE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER MFR>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER MFR<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY:

 

 

 

DATE SIGNED:

 

 

 

 

 

 

 

 

Report of Government Owned, Contractor Held Property

ATTACHMENT 8

 

--------------------------------------------------------------------------------